DETAILED ACTION
In response to remarks filed 02/01/2021
Status of Claims
Claims 1-2 and 4-12 are currently pending;
Claims 1, 5, and 8 are currently amended;
Claim 3 has been cancelled;
Claims 1-2 and 4-12 are rejected herein. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-7, and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the tube" in line 9 and “the tubes” in line 10-11.  There is insufficient antecedent basis for this limitation in the claim. It should be changed to – the at least two tubes – or – the tubes –. Claims depending from the rejected claim are also rejected. 
Claim 2 recites the limitation "the tube" in line 2.  There is insufficient antecedent basis for this limitation in the claim. It should be changed to – the at least two tubes –.
Claim 2 recites the limitation "a support piece" in line 2-3.  It’s not clear whether the applicant refers to the “support piece” in claim 1, if so, it should be changed to – the support piece –. 
Claim 12 recites the limitation "a linkage" in line 3.  It’s not clear whether the applicant refers to the “linkage” in claim 8, if so, it should be changed to – the linkage –.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 4-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oltmann (DE 102016116167) (referred to English translation document).
With regards to claim 1, Oltmann discloses an offshore platform (1) comprising: at least three piles (4) of a pile foundation with an outer wall having an external diameter each and with at least two tube (9) with an inner wall having an internal diameter each which is greater than the external diameter (paragraph 0008; “the sleeve is preferably continuous, coherent tube, preferably open on both sides, which is carried out from the upper end of the pile or from the LMU, to close to the seabed”), on an exterior of which attachments (7) are arranged, and which are slid over the piles driven into a seabed (2), characterized in that at least one spacer (sealing lip; paragraph 0049) is provided between the outer wall of the piles and the inner wall of the 
As to claim 2, Oltmann discloses wherein the tube (9) is connected to the support piece (6) which is placed onto an upper end of the pile (figure 1-10; paragraph 0016).
As to claim 4, Oltmann discloses wherein the tubes (9) has openings in a longitudinal direction (figure 10). 
As to claim 5, Oltmann discloses wherein the tubes (9) are connected to one another by means of the linkage (11) and have a spacing from one another which corresponds to the spacing of different piles (4) over which they are slid (figure 1-10).
As to claim 6, Oltmann discloses wherein a guide device (funnel shape at lower end) is arranged on the end of the tube (9) nearest to the seabed (figure 10).
 As to claim 7, Oltmann discloses wherein the tube (9) which is slid on extends over the entire length of the portion of the driven pile projecting above the seabed (2) (figure 10; paragraph 0048).
As to claim 8, Oltmann discloses a method for installation of an offshore platform (1), wherein the offshore platform comprises at least two piles (4) of a pile foundation with an outer wall having an external diameter are driven into a seabed (2); at least two tubes (9) with inner walls having internal diameters which are greater than the external diameters are slid over free ends of the piles remote from the seabed (paragraph 0017-0018), and attachments (7) are fastened to an exterior of the tubes (figure 10), characterized in that at least one spacer (sealing lip; paragraph 0049) is provided between the outer wall of the piles and the inner wall of the tubes and in that at least one cable guide (7) is attached on the exterior of the tubes and cables are guided through the cable guide and the tubes are connected to one another in a fixed 
As to claim 9, Oltmann discloses wherien the tube (9) is pulled at least some way over the pile (4) in the direction of the seabed (2) (figures 1-10). 
As to claim 10, Oltmann discloses that the tube (8, 12) is connected to a fitting (5) which can be put in place after the tube (9) is slid over the free end of the driven pile (4) (paragraph 008).
As to claim 11, Oltmann discloses a gap between the tube (8, 12) and the pile (2, 3) is sealed (paragraph 0049; “lip seal”).
As to claim 12, Oltmann discloses wherein the tubes (9) of different piles (4) are connected to one another by the linkage (11).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 3- have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARIB A OQUENDO whose telephone number is (571)270-7411.  The examiner can normally be reached on Monday-Friday, 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CARIB A OQUENDO/            Primary Examiner, Art Unit 3678